By the Court:
The appeal is taken from an order granting the plaintiff a new trial, on the ground that the evidence is insufficient to justify the verdict found in favor of the defendant as to *253the $2,200 note in suit. The defense pleaded to this note was two-fold—payment and want of consideration. As to the first defense—payment—it is not even claimed in argument by counsel for appellant that the evidence was not conflicting. As to the second defense—want of consideration—the evidence is plainly conflicting. The virtual admissions made by the defendant to Lardner are to the effect that the $2,200 note was not without consideration; the only defenses that he then claimed to have to the note were payment and the Statute of Limitations. The admissions, express in some instances and implied in others, made by the defendant in his written correspondence had with Felton, years after the giving of the $2,200 note, of themselves go far to contradict his evidence given at the trial as to the want of consideration. It is the settled rule that an order granting a new trial for insufficiency of evidence to support the verdict will not be disturbed here when the evidence is shown to be conflicting in its character.
Order affirmed. Remittitur forthwith.